- This action was brought originally in the Pickaway Common Pleas by Kathryn Green against G. W. Morrison, trustee, in an effort • to enforce a trust for the payment of money in her favor.
It appears that Kathryn Green, daughter of Lettie Green deceased, claims to be entitled to the benefit of a trust created for Lettie Green under the will of Snyder J. Ward. An inter-pleader was filed by the Trustee. John C. Gveen, husband of Lettie Green, deceased, claims to be entitled to the benefit of said trust by virtue of the will of Lettie Green.
The will of Ward recited the following concerning the trust:
“In this distribution I intend the children of my deceased nephews and nieces - - - to take their parents’ share----”.
The judgment of the Common Pleas in favor of John C. Green was affirmed by the Court of Appeals.
Kathryn Green in the Supreme Court contends: that Lettie Green had only a life income and therefore she could not bequea-h the benefit of this trust to her husband by will.